[J-40-2015][M.O. – Todd, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


DAVID M. SOCKO,                               :   No. 142 MAP 2014
                                              :
             Appellee                         :   Appeal from the Order of the Superior
                                              :   Court at No. 1223 MDA 2013, dated
                                              :   5/13/14, reconsideration denied 7/8/14
             v.                               :   affirming the Order of the Court of
                                              :   Common Pleas of York County dated
                                              :   10/15/12 at No. 2012-SU-001608-44
MID-ATLANTIC SYSTEMS OF CPA, INC.,            :
                                              :
             Appellant                        :   ARGUED: May 6, 2015




                                CONCURRING OPINION


MR. CHIEF JUSTICE SAYLOR                                DECIDED: November 18, 2015


      I join the majority opinion, subject to the reservation that I have difficulty with the

oft-repeated phrase that a seal operates “to import consideration.” Majority Opinion, slip

op. at 7. Notably, in the first instance, the common law seal predated by centuries the

modern requirement of consideration. See 4 W ILLISTON        ON   CONTRACTS §8:2 (4th ed.

2015). Although at some point in the development of the pertinent legal landscape, the

phrase “import[] consideration” appears to have meant simply that signers undertook

their obligations intentionally, as the term “consideration” evolved in its modern sense

courts began to suggest that the seal itself “import[ed],” or stood as a presumption of,

consideration. See id. However, “[i]t would have been more correct to have said that

no consideration was needed for such a document.” Id.
      I realize that our Court has contributed to the imprecision. See, e.g. Morgan’s

Home Equip. Corp. v. Martucci, 390 Pa. 618, 629, 136 A.2d 838, 845 n.12 (1957).

Nevertheless, I believe that it would benefit the jurisprudence to clarify the effect of a

statement of intention to be bound, per the Uniform Written Obligations Act in its general

application, as dispensing with the requirement for consideration rather than supplying

it.




                            [J-40-2015][M.O. – Todd, J.] - 2